Citation Nr: 1204393	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-39 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a chronic headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran has a chronic headache disorder that began in service and has continued to the present.


CONCLUSION OF LAW

The criteria for service connection for a chronic headache disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for a chronic headache disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service; only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  A history of preservice existence of a condition recorded at the time of such examination does not constitute a notation of such condition but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As reflected in a March 2010 written statement, as well as the Veteran's testimony during his August 2011 Board personal hearing, the Veteran asserts that a headache condition began in service due to noise exposure from artillery fire at that time, and has persisted to the present.  The Veteran asserts that he sought treatment in service for headaches in July 1970, April 1971, and March 1972.  He has also asserts that he sought medical treatment shortly after service, but that he was told just to take over-the-counter medication, which he has done ever since, and that he still suffers from chronic headaches.   

The Veteran's service records reflect that his military specialty was as a field artillery officer.  Service treatment records reflect that, at the time of his service entrance examination in February 1969, the Veteran was noted to have had a normal clinical evaluation of the head and neurologic system, and no headache condition was noted, although the Veteran reported at that time having a history of frequent or severe headaches.  They also reflect that the Veteran was treated in October 1969 for a cold, productive of coughing and headaches.  Service treatment records reflect no further complaints of headaches or findings pertinent to any headache condition.  The report of the Veteran's May 1972 examination for separation from service reflects a normal evaluation of the head and neurologic system, and no headache condition was noted.  

There are no records of post-service treatment relating to headaches.  In an April 2010 statement, the Veteran asserted that he had not sought medical treatment from a doctor for his headaches since 1972, but that his headaches were very annoying, and that he either woke up with a headache or went to bed with one every day.  In his July 2010 notice of disagreement, the Veteran asserted that, at the time of his entrance examination in February 1969, he was asked how he was feeling after 10 days of having the flu, to which he responded that he still had a headache, and that he felt that this was why he was noted to have reported having chronic headaches at that time.

In September 2010, the Veteran provided information regarding the physician he claimed to have seen for his headaches following his service.  The Veteran stated that he had been close friends with the physician, but that the physician had passed away 10 or 15 years prior.  

Also, in a September 2010 written statement, the Veteran's wife stated that she had know the Veteran for 30 years and had been married to him for nearly 28 years, and that she had been employed as a certified licensed practical nurse for almost 29 years.  She stated that, in the time that she had known the Veteran, he had suffered from chronic headaches, and that the frequency and severity of the headaches had caused him significant pain and restrictions over the past 30 years.  She further stated that the Veteran had sought medical help in the past, but that he had found no relief with his doctor's advice, so he had self-medicated with over-the-counter drugs.

The report of an October 2010 VA examination reflects that the VA examiner reviewed the claims file and performed a phone interview of the Veteran.  The Veteran reported that he had had headaches ever since his in-service artillery training in 1971 or 1972, and had seen his private physician in 1972 for his headaches and was told to take aspirin and continued taking it until the present.  The Veteran reported daily, non-prostrating headaches, lasting 15 minutes to one hour.  The diagnosis was chronic headaches.  The VA examiner opined that the Veteran's headaches were less likely than not due to or caused by events in service, as there was a lack of any treatment notes in service from 1970 to 1972, or after service from 1972 to 2010.  The examiner noted that the only treatment for headaches in service was noted to be due to an upper respiratory tract infection, but that the Veteran reported that he was told just to tough it out and given aspirin when he complained of headaches in service. The examiner also noted that the Veteran's story seemed plausible, but that there was a complete lack of mention of headaches throughout service, including on his separation examination in 1972, and no private treatment records in the interim.  Therefore, the examiner stated that, due to the lack of any medical treatment evidence, or any chronicity or continuity of care of the Veteran's headaches, such headaches were less likely than not due to any event in the service 38 to 40 years prior.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted. 

Initially, the Board finds that the presumption of soundness applies in this case and has not been rebutted.  Service treatment records reflect that, at the time of his service entrance examination in February 1969, the Veteran was noted to have had a normal clinical evaluation of the head and neurologic system, and no headache condition was noted on examination.  Thus, as a headache condition was not recorded in the examination reports, and is therefore not considered to have been noted at the time of entry into service, despite the fact that the Veteran reported having a history of frequent or severe headaches at the time of entry into service.  See 38 C.F.R. § 3.304(b) (2011).

Also, other than the Veteran's reported history at the time of his entrance examination, there is no indication in the record of any headache condition preexisting service.  Furthermore, in his July 2010 notice of disagreement, the Veteran stated that, at the time that he reported a history of headaches on his entrance examination, he was responding as to how he was feeling after 10 days of having the flu.  Under these circumstances, the record contains no clear and unmistakable evidence that a chronic headache disorder existed prior to the Veteran's period of service.  Therefore, the Veteran is presumed to be in sound condition when he entered into military service, and that presumption has not been rebutted.

On the question of whether the Veteran has a current headache disorder that began in service, the Board notes that the Veteran is competent to report matters within his own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is therefore competent to report that recurrent headaches began in service and have persisted to the present, and that he sought medical treatment shortly after service but was told just to take over-the-counter medication, which he has done ever since.  Likewise, the Veteran's wife is competent to affirm that the Veteran has suffered from chronic headaches since his period of service, and that he sought medical help in the past, but medicated with over-the-counter drugs.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's assertion that recurrent headaches began in service and have persisted to the present to be credible.  Given the Veteran's military specialty as a field artillery officer, his assertions of exposure to very loud noise from artillery fire are credible.  Also, despite the lack of any treatment records either in service or from the Veteran's June 1972 separation from service to the present, the Veteran's and his wife's assertions that he was given aspirin in service without further medical treatment, and that he initially sought medical help shortly after service but from then on treated his headaches with over-the-counter medication, are plausible.  In this regard, the plausibility of the Veteran's account of his continuing headaches since service was even acknowledged by the October 2010 VA examiner.  Such assertions are even more plausible in light of the fact that the Veteran's wife has been a certified licensed practical nurse.  Thus, given the Veteran's statements and sworn testimony, the statement from his wife supporting his assertions, and the lack of any evidence in the record contradicting the Veteran's assertions of continuous headaches since his period of service, the Board finds the evidence to be at least in relative equipoise, despite the lack of medical treatment records before and after service.

The Board notes that the only medical opinion evidence of record is that of the October 2010 VA examiner, who opined that it was less likely than not that the Veteran's chronic headaches were due to or caused by events in service.  However, the VA examiner's opinion was based solely on the lack of treatment for headaches both in service and for the many years after service.  As discussed above, resolving reasonable doubt in the Veteran's favor, Board finds that the Veteran's assertions of continuity of headaches from service are credible, despite the complete lack of any documented medical treatment for such headaches.  Thus, the basis of the VA examiner's opinion is rendered moot by the factual findings of Board, and the Board therefore finds that such opinion does not carry enough probative weight to establish a preponderance of the evidence against the Veteran's claim. 

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a chronic headache disorder are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56. 



ORDER

Entitlement to service connection for a chronic headache disorder is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


